                                                                             U. S. DISTRICT COUR'.'
                                                                             Southern District of GA
                                                                                     Filed In Office
                                                                                                       M
              IN THE UNITED STATES DISTRICT COURT FOR                                                  20
                     mww   c^^TTm*yT:«T5VT   r\T              r\^                ~                         —
                     THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION                                   Deputy'^lefR—^
UNITED STATES OF AMERICA


V.                                                            CASE NO. CR407-155


JOHN A. BRYANT,

        Defendant.




                                        ORDER


      Before the Court is Defendant John A. Bryant's Motion

for Plea and Sentencing Report. (Doc. 35.) In the motion,

Defendant        requests         copies            of     his        plea      hearing         and

sentencing       transcripts.                (Id.    at       1.)     However,         Defendant

cites    no      basis     for      needing          the       requested         transcripts.

Generally,       a     federal       prisoner            is     not    entitled          to    free

copies      of    trial       proceedings                absent       a     pending         habeas

petition. See          United       States          v.    MacCollom,           426    U.S.     317,

325-27 (1976). To the extent Defendant is requesting copies

of these documents free of charge. Defendant's motion must

be DENIED. However, Defendant states that he "is willing to

pay   for     requested         documents.               This       Court      can     bill     the

defendant"        or     call      another           individual           to     arrange        for

payment. (Doc. 35 at 2.) Accordingly, the Court DIRECTS the
